—Judgment, Supreme *561Court, New York County (Laura A. Ward, J.), rendered July 27, 2010, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to concurrent terms of seven years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The police account of the transaction was not implausible, and the evidence does not support defendant’s suggestion that he may have been the buyer rather than the seller.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, DeGrasse, Richter and Abdus-Salaam, JJ.